 

CLARK GULDIN

SSS ATTORNEYS atr LAW

 

 

 

March 22, 2021

VIA ECF

 

The Honorable Alison J. Nathan
United States District Judge

United States District Court

for the Southern District of New York
40 Foley Square, Room 2102

New York, New York 10007

Re: Christian Charles v. Jerry Seinfeld, et al., 18-CV-01196 (AJN) (KHP)

 

Dear Judge Nathan:

| respectfully request leave to file a reply to Defendant’s March 18, 2021 submission. Instead of
addressing “the relative financial strength of the parties,” Defendant argues, among other things.
that counsel be held jointly and severally liable for fees and costs. If the Court were to indulge
this newly minted argument, then Plaintiff's counsel would like the opportunity substantively to
address it.

I thank the Court for its kind consideration of this matter.

Respectfully submitted.

s/s Peter L. Skolnik, Esq.
Peter L. Skolnik (PLS 4876)

Attorney for Christian Charles

3 Orin Snyder, Esq. (via ECF)

 

 

20 Church Street, Suite 15, Montclair, NJ 07042 © T: 973.707.5346 F: 973.707.7631
242 West 36th Street, 9th Floor, New York, NY 10018 ° T: 646.720.0433

www.clarkguldin.com
